Citation Nr: 0215266	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-03535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
benefit purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
May 1969.  He died on October [redacted], 1996.  

This matter arises from an April 2000 determination by the VA 
Regional Office (RO) in Waco, Texas, that the appellant could 
not be recognized as the veteran's surviving spouse for VA 
benefit purposes.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the appellate process, the appellant requested a video 
conference hearing before a Member of the Board.  Such a 
hearing was conducted by the undersigned on November 15, 
2001.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her which evidence she 
was responsible for securing, and obtained and developed all 
other evidence necessary for the equitable disposition of 
this appeal.

2.  The appellant and the veteran married on July 1, 1981, 
and divorced on June 21, 1985.

3.  The appellant and the veteran remarried on February 8, 
1994, and remained married until the veteran's death on 
October [redacted], 1996.

4.  The separation of the appellant and the veteran in August 
1994 was occasioned without the fault of the appellant.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran for VA benefit purposes have been met.  38 U.S.C.A. 
§§ 101(3), 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Under the VCAA, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete her claim for VA benefits.  See 
VCAA, § 3(a) (codified at 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  VA also 
bears the burden of having to explain to the veteran who is 
responsible for producing or obtaining pertinent evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, as explained below, 
prior to the enactment of the VCAA, the RO undertook all 
development necessary to comply with the VCAA.  In any event, 
given the favorable disposition in this case, the Board's 
decision to proceed in adjudicating the appellant's claim 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO specifically fulfilled its duties by notifying the 
appellant of the evidence needed to substantiate her claim, 
explaining to her which evidence she was responsible for 
securing, and obtaining and developing all other evidence 
necessary for the equitable disposition of this appeal.  For 
instance, in an April 2000 Administrative Decision and a 
November 2000 statement of the case, the RO informed the 
appellant of the information necessary to substantiate her 
claim, the pertinent law and regulations, the adjudicative 
action taken and the reasons and bases for the decision.  The 
RO also provided the appellant an opportunity to submit 
additional evidence in support of her claim and to present 
argument at her personal hearing.  In addition, the RO fully 
developed and considered all relevant evidence necessary for 
an equitable disposition of the issue on appeal.  The 
appellant has not since identified any outstanding evidence 
that needs to be obtained in support of her appeal.  
Therefore, any obligation on VA's part to advise her as to 
the division of responsibilities for obtaining evidence is 
moot.  In any event, due to the relatively narrow questions 
of law and fact on which this case turns, there is no 
reasonable possibility that any further development could 
substantiate the claim.  

II.  Marital Relationship

The appellant contends that she should be recognized as the 
veteran's surviving spouse for VA benefit purposes.  She 
asserts that she was married to the veteran at the time of 
his death, and that their separation was the result of 
misconduct by the veteran without any corresponding fault by 
the appellant.

A surviving spouse is a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (2001), and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.  See 
38 C.F.R. § 3.53 (2001).

The record indicates that the appellant and the veteran 
originally were married on July 1, 1981, but subsequently 
divorced on June 21, 1985.  However, they later remarried on 
February 8, 1994, and remained so until the veteran's death 
on October [redacted], 1996.  This is true, notwithstanding 
assertions made by the deceased veteran on applications 
submitted by him during September 1996 to the effect that he 
was divorced.  

The appellant has indicated that subsequent to remarrying the 
veteran in February 1994, she left him in August of that 
year.  The question for Board consideration is whether the 
lack of cohabitation between the appellant and the veteran 
from August 1994 until his death in October 1996 was due in 
any part to the fault of the appellant.

At her personal hearing before the undersigned, the appellant 
indicated that the veteran had become physically abusive and 
threatening following their remarriage.  In a statement 
subsequently submitted by her in July 2002, she indicated 
that she had discovered that the veteran was bisexual, and 
that she had contracted hepatitis C through contact with him.  
She indicated further that the veteran became very violent 
and physically abusive after the appellant discovered his 
sexual propensities.  She indicated that she left him shortly 
thereafter because of the violence and physical abuse, and 
that they remained separated because she was afraid that he 
would follow through on his threats to kill her.  The 
veteran's sister confirmed that the veteran had become 
irritable and sometimes very difficult to deal with during 
the period prior to his death.  She attributed this to the 
severity of the pain that he endured as a result of his 
service-connected illness.  She also indicated that to the 
best of her knowledge, the appellant loved the veteran.  Her 
statement implies that the separation of the appellant and 
the veteran from August 1994 until the veteran's death was 
not the result of fault on the part of the appellant.

There is nothing of record to contradict the information 
furnished by the appellant and the veteran's sister.  Under 
the circumstances, the Board must conclude that the 
separation of the appellant and the veteran prior to the 
veteran's death was due to the misconduct of the veteran 
without the fault of the appellant.  See 38 C.F.R. § 3.53(a).  
Moreover, absent contradictory information, the statement of 
the surviving spouse as to the reason for the separation must 
be accepted in this case.  Id. at (b).  As such, there is a 
reasonable basis upon which to grant the benefit sought on 
appeal.  In reaching this conclusion, all reasonable doubt 
has been resolved in the appellant's favor.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is granted. 



		
	L. J. DRIEVER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



